Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed on January 19, 2021 has been considered.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shape and thickness maps” (claims 10, 16), “shape and thickness difference maps” (claims 10, 16), “slope” (claims 10, 16), “curvature” (claims 10, 16), “high order differential component” (claims 10, 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

	Claim Objections

Claims 1, 10, and 16 are objected to because of the following informalities: 
- claims 1, 10, and 16, after “component”, should insert -- of the wafer --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to The written description does not sufficiently describe
“shape and thickness maps” (claims 1, 10, 16) and “shape and thickness difference maps” (claims 1, 10, 16).
“one higher order differential component” (claims 1, 10, 16).
Thickness maps are mentioned in the specification (e.g., paragraph 0010), but they are not described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Likewise, higher order differential component(s) are mentioned in the specification (e.g., paragraphs 0010, 0044), but they are not described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.

Note regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim(s) 1, 10, and 16 recite an abstract idea of “calculating shape and thickness difference maps based on the shape and thickness maps of the wafer acquired before and after the wafer is processed by the wafer process tool” (Mathematical Concept), “extracting slope, curvature and at least one higher order differential component from the shape and thickness difference maps” 
Under prong 2, step 2A, the abstract idea is integrated into a practical application of adjusting one or more process tools of a semiconductor fabrication facility based on the calculated overlay error.
Thus, claims 1-20 are patent eligible under 35 USC 101.

	Prior Art Note

	Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a method and system comprising extracting slope, curvature and at least one higher order differential component from the shape and thickness difference maps; and calculating an overlay error induced by the wafer process tool at least partially based on: the slope, the curvature and the at least one higher order differential component from the shape and thickness difference maps (claims 1, 10, 16) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

on January 19, 2021 have been fully considered but they are not persuasive.
With regard to the drawing objections, Applicants argue that “[t]he Applicant notes that the word strings above do not need to be listed verbatim in the drawings for the drawings to comply with 37 CFR 1.83(a).
Examiner’s position is that “shape and thickness maps” (claims 10, 16), “shape and thickness difference maps” (claims 10, 16), “slope” (claims 10, 16), “curvature” (claims 10, 16), and “high order differential component” (claims 10, 16) are not merely word strings but they are features in the claims that must be shown (37 CFR 1.83(a)). 
Applicants further argue “the following:
“shape and thickness maps” is depicted in box 1002 of FIG. 10.
“shape and thickness difference maps” is depicted box 1004 “slope” is depicted in box 1004 “curvature” is depicted in box 1004
“higher order differential components” is depicted in box 1004”.
Examiner’s position is that boxes 1002 and 1004, of FIG. 10 depict steps of an enhanced wafer-geometry induced overlay errors prediction method (see paragraph 0012, lines 23-24). While the steps mention “shape and thickness maps” (step 1002), “shape and thickness difference maps” (step 1004), “slope” (step 1004), “curvature” (step 1004), and “higher order differential components” (step 1006), the steps do not show “shape and thickness maps”, “shape and thickness difference maps”, “slope”, “curvature”, and “higher order differential components”, respectively.
With regard to the 112(a) issues, Applicants argue “the claim limitations identified by the Patent Office are all recited in the original claims filed in the parent application to 
Examiner’s position is that while thickness maps are mentioned in the claims (claims 1, 10, 16) or in the specification (e.g., paragraph 0010), they are not described in sufficient detail. Likewise, while higher order differential component(s) are mentioned in the specification (e.g., paragraphs 0010, 0044), they are not described in sufficient detail. Pursuant to MPEP 2161.01(I), “[t]o satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Flowever, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).”
Applicant’s remaining arguments have been considered but are traversed in view of the discussions above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vukkadala et al. (US 2015/0120216) is the parent of the instant application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 1, 2021